Devens, J.
To let out the collection of taxes to the lowest bidder whom the town will accept has been held not to be illegal. Alvord v. Collin, 20 Pick. 418. Howard v. Proctor, 7 Gray, 128. Such was in effect the transaction between the plaintiff town and the defendant. After the vote of the town prescribing the terms of the contract to be made by the collector, and after the bid was made, Morton was formally elected collector of taxes. The previous proceedings must be deemed to have taken place subject to the contingency that Morton should be elected, and derive their validity from such election. It is competent for the town to determine the compensation which the collector shall receive, the mode in which he shall perform his duties, and to some extent the responsibility he shall be subjected to in their performance.
By the condition of his bonds, which are here in suit, Morton was bound faithfully to “ discharge the duties of his office by collecting all taxes to him committed by the assessors of said town, and by making all payments agreeable to collector’s warrant.” By the vote of the town the collector was held to pay to the treasurer the full amount of the taxes committed to him for collection except such as might be abated by the assessors, and his bond required him to pay these in certain specified sums at certain dates. These payments added together amount to the sum of the whole tax. He was obliged to make these payments whether he had or had not, using all reasonable diligence, actually made sufficient collections therefor at the dates specified. These payments he has made substantially at the times specified in his bond, paying interest on all the sums overdue *480according to his contract when any delay has occurred in such payments.
The Pub. Sts. c. 11, § 67, provide that the town “ may vote that, on all taxes remaining unpaid after a certain time, interest shall be paid at a specified rate, .... and the interest accruing under such vote .... shall be added to, and be a part of, such taxes.” The town by its votes fixed a certain time when interest would begin to accrue on taxes overdue, and the warrant authorized Morton to collect the same, and various sums were collected by him as interest on overdue taxes, which sums added to other sums of interest on overdue taxes, which ought to have been collected and paid over to the treasurer, if Morton was bound to collect and pay over all interest due from individual tax-payers, exceeded the amount of interest paid by Morton on delayed payments as above stated. It is the contention of the plaintiff, that Morton was liable to account for and pay over to the treasurer all sums thus received by him as interest on overdue taxes from individual tax-payers, and also on all sums chargeable as interest to individual tax-payers, whether or not the same were wholly or partially collected.
It would not be doubted, in case of a collector paid by a fixed salary or commissions, and not made responsible to pay over the whole tax at specified dates fixed arbitrarily by the town for its own convenience, that the town would be entitled to insist upon the collection of the sums of interest due from individual taxpayers, and the payment of them to the treasurer. But the interest thus collected is intended to compensate the town for the inconvenience to which it has been subjected by the delinquency of the tax-payer, and not as a substantive addition to its revenue. Whether the individual tax-payer paid promptly or not, by the contract it had made it received the original tax at the precise times it required. Even if the taxes were never collected except so far as they were abated by the assessors, the town was to receive, and did receive, the full amount of them. It is found that in each of the years to which the bonds relate, Morton has accounted for and paid over to the treasurer, under his assumption and guaranty of the tax lists, large sums which were uncollectible, and which were in fact paid from his private funds. Neither delay in payment nor actual non-payment made *481any difference to the town under the contract it had made; the collector hore the burden of each. While the statute authorizes these sums of interest to be treated as a part of the taxes, the fair construction of the defendant Morton’s bond is, that he is to account for the taxes there described, which are the taxes originally assessed, and not for additions thereto which arise from the default of individuals. The payments which he is bound specifically to make are arithmetical divisions which together equal the sum assessed. There is no provision that in any event he shall pay more. If he is obliged to do this, the curious anomaly results that the town may receive interest twice on the same sum, once on account of non-payment by the collector to it, and again by the failure to pay the collector.
In consideration of the guaranty of its taxes, and of the payment of them at the specified times, the town intended to place the collector in its own situation so far as the collection of them was concerned, and to give to him the same remedies with which it was provided when there was delinquency on the part of the tax-payer. Such was the object of the vote imposing interest upon the delinquent,- and it should go to him who, under the contract between the plaintiff and the defendant, has suffered by the delay. The bond was not made with reference to it, nor could it have been so made in the form adopted for the payment of specified sums at fixed dates, as it was entirely uncertain what sum the interest upon these overdue payments would amount to, or indeed whether there would be any.
Without considering whether the plaintiff is estopped by reason of its conduct in former years, or by any assent given to settlements of former contracts with its treasurer on this basis, it certainly tends to show that the construction we have given is the natural one, when it is observed that the town officers, and, so far as known to it, the town, have recognized this as the one to be adopted. Judgment for the defendants.